Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 1, 2022

                                       No. 04-21-00557-CV

                              CARDINAL SENIOR CARE, LLC,
                                       Appellant

                                                 v.

                                       Greg BRADWELL,
                                            Appellee

                    From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021CI11679
                         Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On February 3, 2022, this court stayed the underlying trial court proceedings until
disposition of this appeal or further order of this court. On October 14, 2022, Norma L.
Thompson, a defendant in the underlying proceedings but not a party to this appeal, filed an
unopposed motion in this court seeking a partial lift of the stay for the limited purpose of filing a
motion to substitute counsel and allowing the trial court to rule on the motion to substitute
counsel. The motion is GRANTED.

       We ORDER the February 3, 2022 stay lifted for the limited purpose of allowing:
(1) Thompson to file her motion to substitute counsel; (2) a hearing on the motion to substitute
counsel, if requested; and (3) the trial court to rule on the motion to substitute counsel. We
FURTHER ORDER the February 3, 2022 stay remains in effect for all other purposes.


           It is so ORDERED November 1, 2022.
                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT